 

IN THE UNITED STATES DISTRICT COURT way 68 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA VEST, QIS1, OF PENNSYLVANIA
v. Criminal No. | Ge a3 |
[UNDER SEAL]
* RAJINDER SINGH
MAKHAN SINGH

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by: its attomeys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Christy Criswell Wiegand .
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court:
I. THE INDICTMENT ,
A federal grand jury returned a three-count Indictment against the above-named

defendants for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION DEFENDANT

 

1 Conspiracy 18 U.S.C. § 371 ALL DEFENDANTS

From in and around 2011
through in an around October
2018

2,3 Visa Fraud 18 U.S.C. § 1546(a) RAJINDER SINGH

On or about March 11, 2016
On or about December 14, 2017

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of Conspiracy, in violation of 18 U.S.C. § 371, to be

established, the government must prove all of the following essential elements beyond a reasonable

doubt:
1. That two or more persons agreed to commit an offense against the United
States, as charged in the Indictment.

)

2. That the defendant was a party to or member of that agreement; .

3. That the defendant joined the agreement or conspiracy knowing of its
objective to commit an offense against the United States, and intending to join together with at
least one other conspirator to achieve that objective; that is, that the defendant and at least one
other alleged conspirator shared a unity of purpose and the intent to achieve the objective to
commit an offense against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objective of the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. As to Counts 2 and 3:

In order for the crime of Visa Fraud, in violation of 18 U.S.C. § 1546(a), to be

established, the government must prove all of the following essential elements beyond a reasonable

doubt:
1. The defendant made or subscribed as true a false statement;
2. The defendant acted with knowledge that the statement was untrue;
3. The statement was material to the activities or decisions of the United States

Citizenship and Immigration Services; that is, it had a natural tendency to influence, or was
capable of influencing, the agency’s decisions or activities;
4, The statement was made under oath or under penalty of perjury; and

5. The statement was made on an application or other document required by

“
immigration laws or regulations.
Title 18, United States Code, Section 1546(a).
TH. PENALTIES

A. As to Count i: Conspiracy (18 U.S.C. § 371):

1. A term of imprisonment of not more than 5 years (18 U.S.C. § 371);

2. A fine not more than the greater of;

a. $250,000 (18 U.S.C. § 3571(b)GB));
or
b. an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3. A term of supervised release of not more than three (3) years (18 U.S.C. §
3583);

4, Any or all of the above.

B. As to Counts 2 & 3: Visa Fraud (18 U.S.C. § 1546(a)):

1. A term of imprisonment of not more than 25 years (if the offense was
committed to facilitate an act of international terrorism (as defined in section 2331 of this title)),
20 years (if the offense was committed to facilitate a drug trafficking crime (as defined in section
929(a) of this title)), 10 years (in the case of the first or second such offense, if the offense was not
committed to facilitate such an act of international terrorism or a drug trafficking crime), 15 years
(in the case of any other offense)(18 U.S.C. § 1546(a));

2. A fine of not more than $250,000 (18 U.S.C. § 3571(b)(3); and

3. A term of supervised release of not more than three (3) years or not more
than five (5) years, if the maximum imprisonment is 25 years (18 U.S.C. § 3583).

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013. r

\

V. RESTITUTION

Not applicable in this case. |

VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

s/ Christy C. Wiegand
CHRISTY CRISWELL WIEGAND

_ Assistant U.S. Attorney
MA ID No. 647903 —
FILED

NOV 06 zo1g

| IN THE UNITED STATES DISTRICT COURT US.D
FOR THE WESTERN DISTRICT OF PENNSYLVANIA WEST. Isr OF ISTRICT COURT

F PENNSYLVANIA
UNITED STATES OF AMERICA G- 2 2, 7

Vv. Criminal No.
[UNDER SEAL]
RAJINDER SINGH
MAKHAN SINGH —

MOTION FOR ARREST WARRANT

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Christy C. Wiegand,
Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of
Criminal Procedure, respectfully moves the Court to issue an Order directing that an Arrest
Warrant be issued for the apprehension of defendants Rajinder Singh and Makhan Singh, upon the
grounds that an Indictment has been returned in the above-captioned criminal case charging the
defendants with Title 18, United States Code, Sections 371 and 1546(a).
Recommended bond: $30,000 unsecured.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By:  /s/ Christy C. Wiegand
CHRISTY CRISWELL WIEGAND
Assistant U.S. Attorney
MA ID No. 647903
